DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Zuschlag on 8/3/2022.

The application has been amended as follows: 
The Specification is Amended as Follows;

On page 1, please amend the title as follows: 

HAND-HELD POWER TOOL
On page 2, preceding line 7, please insert the following: 

-- SUMMARY OF THE INVENTION -- 


On page 18, preceding line 20, please insert the following: 

-- BRIEF DESCRIPTION OF THE DRAWINGS -- 

On page 20, preceding line 1, please insert the following: 

-- DETAILED DESCRIPTION -- 

Allowable Subject Matter

Claims 1 and 3-27 are allowed.

The Examiner notes that the newly added independent claim 14 describes an invention substantively identical to the previously examined and allowed independent claims 1 and 12.

The following is a statement of reasons for the indication of allowable subject matter:

Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the design, subcomponents, and features of the switching gear elements in relation to the gear wheel arrangements.  In particular, when comparing the prior art Trautner to the current application, it can be seen that despite meeting the claim language of previous claim 1, the cited structures of Trautner are vastly different from the current application.  In particular, the switching gear elements for each of the gear wheel arrangements in the current application are large ring like structures that actually surround the gear wheels and rotate around the central axis, as opposed to the switching gear elements of Trautner which exist as a pin that moves in a linear fashion as well as a switch mechanism that also moves in a linear fashion.  While the switching gear elements of Trautner are able to meet the limitations of previous claim 1, the further amended limitations  introduce more complex behavior that is not seen in Trautner, such as rotation and other physical features that are completely absent in the Trautner reference, and could not be combined in a 103 combination as it would alter the function of the assembly of the underlying reference beyond its original design.

This physical arrangement and subsequent functionality of the combined features is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731